3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (U.S. Pat. App. Pub. No. 2003/0020169).
Ahn discloses, as shown in Figure 17, a copper damascene structure with 

    PNG
    media_image1.png
    233
    337
    media_image1.png
    Greyscale

(1) providing a semiconductor substrate (55) and simultaneously forming therein a first trench (NO LABEL) and a wiring layer trench (NO LABEL), wherein each of the first trench (NO LABEL) and the wiring layer trench (NO LABEL) extends from a surface of the semiconductor substrate (55) into the semiconductor substrate (55); 
forming a second trench (NO LABEL), which extends from the surface of the semiconductor substrate (55) into the semiconductor substrate (55) and communicates with the first trench (NO LABEL); and 
forming a conductive structure (300) and a wiring layer by filling the first trench (NO LABEL), the second trench (NO LABEL) and the wiring layer trench with a conductive material (300);
wherein the second trench (NO LABEL) comprises a third depression and a third opening (NO LABEL), the third depression formed at a bottom of the first trench (NO LABEL), the third opening (NO LABEL) formed at a bottom of the third depression, the third opening (NO LABEL) having an opening size that is smaller than an opening size of the third depression (NO LABEL), the opening size of the third depression being smaller than an opening size of the first trench (NO LABEL) (see Figure 17); 
(2) wherein a depth of the second trench (NO LABEL) extending from the surface of the semiconductor substrate (55) into the semiconductor substrate (55) is greater than a depth of the first trench (NO LABEL) extending from the surface of the semiconductor substrate (55) into the semiconductor substrate (55), and wherein the first trench (NO LABEL) and the second trench (NO LABEL) together form a Damascus structure (see Figure 17); 
(3) wherein the first trench (NO LABEL) has a depth equal to a depth of the wiring layer trench (NO LABEL) (see Figure 17); 
(4) wherein the second trench (NO LABEL) has an opening size smaller than an opening size of the first trench (NO LABEL) (see Figure 17); 
(5) wherein a projection of the first trench (NO LABEL) on the surface of the semiconductor substrate (55) encompasses a projection of the second trench (NO LABEL) on the surface of the semiconductor substrate (55) (see Figure 17). 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (U.S. Pat. App. Pub. No. 2014/0264709).
Tsai discloses, as shown in Figures 1-9, an interconnect structure having 

    PNG
    media_image2.png
    300
    406
    media_image2.png
    Greyscale

(1) providing a semiconductor substrate (110/210) and simultaneously forming therein a first trench (NO LABEL) and a wiring layer trench (NO LABEL), wherein each of the first trench (NO LABEL) and the wiring layer trench (NO LABEL) extends from a surface of the semiconductor substrate (110/210) into the semiconductor substrate (110/210); 
forming a second trench (NO LABEL), which extends from the surface of the semiconductor substrate (110/210) into the semiconductor substrate (110/210) and communicates with the first trench (NO LABEL); and 
forming a conductive structure (720) and a wiring layer by filling the first trench (NO LABEL), the second trench (NO LABEL) and the wiring layer trench with a conductive material (720);
wherein the second trench (NO LABEL) comprises a third depression and a third opening (NO LABEL), the third depression formed at a bottom of the first trench (NO LABEL), the third opening (NO LABEL) formed at a bottom of the third depression, the third opening (NO LABEL) having an opening size that is smaller than an opening size of the third depression (NO LABEL), the opening size of the third depression being smaller than an opening size of the first trench (NO LABEL) (see Figures 1-9); 
(2) wherein a depth of the second trench (NO LABEL) extending from the surface of the semiconductor substrate (110/210) into the semiconductor substrate (110/210) is greater than a depth of the first trench (NO LABEL) extending from the surface of the semiconductor substrate (110/220) into the semiconductor substrate (110/210), and wherein the first trench (NO LABEL) and the second trench (NO LABEL) together form a Damascus structure (see Figures 1-9); 
(3) wherein the first trench (NO LABEL) has a depth equal to a depth of the wiring layer trench (NO LABEL) (see Figures 1-9); 
(4) wherein the second trench (NO LABEL) has an opening size smaller than an opening size of the first trench (NO LABEL) (see Figures 1-9); 
(5) wherein a projection of the first trench (NO LABEL) on the surface of the semiconductor substrate (110/210) encompasses a projection of the second trench (NO LABEL) on the surface of the semiconductor substrate (110/210) (see Figures 1-9). 

Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (U.S. Pat. App. Pub. No. 2014/0264862).
Tsai discloses, as shown in Figures, a semiconductor device with

    PNG
    media_image3.png
    443
    459
    media_image3.png
    Greyscale

(6) providing a first semiconductor (102/104) and a second semiconductor (202/204) bonded to the first semiconductor (102/104), the second semiconductor (202/204) bonded to the first semiconductor (102/104) and forming of a bonding interface (NO LABEL) at a bonding position, the first semiconductor (102/104) comprising a first substrate (102), a first interlayer dielectric layer (104) on a front side of the first substrate (102) and a first conductive layer (106/108) embedded in the first interlayer dielectric layer (104), the second semiconductor (202/204) comprising a second substrate (202), a second interlayer dielectric layer (204) on a front side of the second substrate (202) and a second conductive layer (206/208) embedded in the second interlayer dielectric layer (204), wherein a third interlayer dielectric layer (112) is formed on a side of the second semiconductor (202/204) away from the bonding interface (NO LABEL); 
simultaneously forming a first trench (114) and a wiring layer trench (116), the first trench (114) and the wiring layer trench (116) respectively formed in the third interlayer dielectric layer (112); 
forming a first opening (404) extending through the third interlayer dielectric layer (112) and a partial thickness of the second semiconductor (202/204), the first opening (404) situated above the second conductive layer (206/208), the first opening (404) in communication with the first trench (114); 
forming a second opening (NO LABEL) extending through the third interlayer dielectric layer (112), the second semiconductor (202/204) and a partial thickness of the first semiconductor (102/104), the second opening (NO LABEL) situated above the first conductive layer (106/108), the second opening (NO LABEL) in communication with the first trench (116); 
exposing the first conductive layer (106/108) beneath the second opening (NO LABEL) and the second conductive layer (206/208) beneath the first opening (404); and 
forming a conductive structure (702) and a wiring layer (704) by filling the first trench (114), the first opening (404), the second opening (NO LABEL) and the wiring layer trench (704) with a conductive material (704);
wherein during exposing the first conductive layer (106/108) beneath the second opening and the second conductive layer (206/208) beneath the first opening, the wiring layer trench is located in the third interlayer dielectric layer (112) (see Figures 1-7); 
(7) wherein the first opening (404) has an opening size smaller than an opening size of the first trench (114), and wherein a projection of the first trench (114) on a surface of the third interlayer dielectric layer (112) encompasses a projection of the first opening (404) on the surface of the third interlayer dielectric layer (112) (see Figures 1-7); 
(8) wherein the second opening (NO LABEL) has an opening size smaller than the opening size of the first opening (404), and wherein the projection of the first opening (404) on the surface of the third interlayer dielectric layer (112) encompasses a projection of the second opening (NO LABEL) on the surface of the third interlayer dielectric layer (112) (see Figures 1-7); 
(9) further comprising, subsequent to the formation of the first opening (404) and prior to the formation of the second opening (NO LABEL), forming an insulating layer (302/710) covering sidewalls and bottom surfaces of the first trench (114), the first opening (404) and the wiring layer trench (116) (see Figures 1-7).
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        August 31, 2022